IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-59,556-03


ARNOLD RAY REED, Relator

v.

THE DISTRICT CLERK OF DALLAS COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
WR-02-01390-P IN THE 203RD DISTRICT COURT
DALLAS COUNTY


 The order was delivered per curiam.


O R D E R



 This is an original application for a writ of mandamus.
	Relator contends that he filed an application for writ of habeas corpus in the 203rd District
Court of Dallas County, but that the application has not been forwarded to the Court of Criminal
Appeals even though more than thirty-five days have elapsed.  Relator's contentions present a
colorable claim to have prompt resolution of any grounds raised in such an application.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the Respondent, District Clerk of Dallas County, is ordered to file with this
Court within thirty (30) days a response by submitting the record on such application or a copy of
a timely entered order designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d
578 (Tex. Crim. App. 1992), or by stating the nature of any applications filed by Relator such that
they are not filed pursuant to Article 11.07, § 3, V.A.C.C.P., or that no applications by applicant have
been filed.
	IT IS SO ORDERED this the 29th day of MARCH, 2006.
DO NOT PUBLISH